KNOWLES, District Judge.
This is a suit in equity, brought for the alleged infringement of United States letters patent No. 203,249, issued May 7, 1878, to T. H. Day for rope tramway and apparatus. The patent was assigned to the complainant. The defendant is charged with infringing the second and third claims of the patent. These claims relate to the construction of the conduit, and are in the following words:
“(2)' In combination with the rope channel or tube, O, built upon the surface of tbe ties, as shown, the gutter, B, beneath the tube and ties, substantially as herein described. (3) The rope channel or tube, O, built upon the surface of the ties, A, and provided with the gutter, B, beneath, in combination with the pulleys, T, haying their journal boxes secured beneath the timbers, O, substantially as herein described.”
The court is of the opinion that the conduit or tube of the Day patent cannot be said to disclose invention, and that it was not patentable, and the bill is therefore dismissed.